ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
We cannot agree with appellant that an approval by the trial judge of a question-and-answer bill of exception constitutes a certificate that it is necessary for the bill to be so drawn; to so hold would nullify the rule. Every bill of exception, unless it be a bystanders’ bill, must be approved by the trial judge. The law contemplates that all bills of exception be drawn in narrative form. It is the exception to that rule that authorizes them to be drawn in question and answer form — hence the necessity for an express certificate of the trial judge that the bills be so drawn.
None of the bills here presented come within any exception authorizing their consideration by this court.
The motion for rehearing is overruled.
Opinion approved by the Court.